SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH June, 2012 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856 – Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): MATERIAL FACT TAM S.A. (the “Company”) and LAN Airlines S.A. (“LAN”, and, together with the Company, the “Companies”), pursuant to the provisions of article 157 of Law no. 6.404 of December 15, 1976, as amended, and of the Instruction of the Comissão de Valores Mobiliários (“CVM”) no. 358/02, of January 3, 2002, as amended, hereby inform their shareholders and the market in general that the Public Exchange Offer of Shares for Delisting and Resulting Exit from Corporate Governance Level 2 at BM&FBovespa was successfully completed on this date. The Companies further inform that the shareholders agreement entered into on January 25, 2012, among LAN, TEP Chile S.A., Holdco I S.A. and the Company, regulating the exercise of the voting rights inherent to the shares of issuance of the Company owned by the parties, as well as matters related to the governance, management and operation of the Company, also became effective on this date. The agreement was filed in the Company’s headquarters and in CVM’s IPE system. São Paulo, June 22, 2012. Líbano Miranda Barroso Chief Investor Relations Officer TAM S.A. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:June 22, 2012 TAM S.A. By: /
